Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380).
As to Claim 1, Weaver et al. discloses A continuously electrically conductive electrode comprising: an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh, the first mesh comprising a plurality of conductive closed cells, each closed cell comprising a plurality of vertices connecting a plurality of electrically conductive traces (para.0049, 0058-0060; fig.29- para.0189-electrode 817 comprises a network of continuous micro-wire structures 810b (first mesh)); and 
an electrically conductive second mesh different from the first mesh and comprising a plurality of conductive closed cells, each closed cell comprising a plurality of vertices connecting a plurality of electrically conductive traces, wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged (Fig.30b-para.0201- the interior region 815b may include an island 819 formed of electrically continuous micro-wires comprising a plurality of closed cells and is different from the continuous pattern 810b);  fig.33- para.0221-pattern of continuous mesh cells along the central axis of electrode 817 is formed and comprises a plurality of closed cells and different from continuous pattern 810b).
Weaver et al. does not expressly disclose wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged.
Han et al. discloses wherein the vertices in the plurality of vertices in each closed cell for at least one of the first and second meshes are irregularly arranged (fig.3-6; para. para.0041- predetermined point 117 is randomly formed in the polygon 115, the electrode pattern 110 formed by connecting the predetermined point 117 and the vertex of the polygon 115 to each other are also irregularly formed. In particular, each segment of the unit patterns 119 configuring the electrode patterns 110 has a random angle and a length of the segment is short).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weaver et al. with the teachings of Han et al., the motivation being to prevent Moire phenomenon and improve visibility (Han-para.0012). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Frey et al. (US 2015/0289366).
As to Claim 2, Weaver et al. in view of Han et al. do not expressly disclose, but Frey et al. discloses: wherein the first mesh comprises a plurality of open cells at a perimeter of the first mesh such that for at least one first open cell in the plurality of open cells there is a different second open cell in the plurality of open cells that when translated linearly along at least one direction, combines with the first open cell to form a combined closed cell (Frey-fig.4- para.0035; a continuous network of paths (in the form of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Frey et al., the motivation being to achieve relatively low electric sheet resistance with low visibility to the transparent conductor pattern (para.0074-Frey).

Claims 3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Lim et al. (US 2014/0251429), and of Iwami (US 2014/0218325).
Weaver et al. in view of Han et al. disclose the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell (Han-figs.3-6). Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses: wherein each of a majority of the closed cells of the first mesh has a radial coefficient of variation of at least 0.02, the radial coefficient of variation being a standard deviation of radial distances to the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances (para.0091-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} conductive pattern may be 50 or more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).
	Weaver et al. in view of Han et al., as modified by Lin et al., do not expressly disclose where the distance is radial distances to the plurality of vertices of a closed cell from a centroid of the plurality of  a standard deviation for a root mean square deviation of each of the centroid positions which are disposed along a predetermined direction, with respect to a direction perpendicular to the predetermined direction is equal to or greater than 15.0 .mu.m.). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., as modified by Lim et al., with the teachings of Iwami, the motivation being to be able to suppress the generation of noise, thus improving the visibility of the object for observation (para.0025).

As to Claim 5, Weaver et al. in view of Han et al. disclose the plurality of vertices of a closed cell from a centroid of the plurality of vertices of the closed cell (Han-figs.3-6).
Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses the radial coefficient of variation being a standard deviation of radial distances to the plurality of vertices of the closed cell from a centroid of the plurality of vertices of the closed cell divided by a mean of the radial distances (para.0092-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} of conductive pattern may be 50 or more), the perimetral coefficient of variation being a standard deviation of distances between adjacent vertices in the plurality of vertices of the closed cell divided by a mean of the distances between adjacent vertices (para.0092-0094- a radial coefficient of variation {Standard deviation of distance between vertices/average of distance between vertices} of conductive pattern may be 50 or more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwami with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).
 a standard deviation for a root mean square deviation of each of the centroid positions which are disposed along a predetermined direction, with respect to a direction perpendicular to the predetermined direction is equal to or greater than 15.0 .mu.m.). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., as modified by Lim et al., with the teachings of Iwami, the motivation being to be able to suppress the generation of noise, thus improving the visibility of the object for observation (para.0025-Iwami). And further obtain a composite coefficient composite coefficient of variation of at least 0.02, the composite coefficient of variation being a sum of a radial coefficient of variation (as disclosed by Lim, Iwami) and a perimetral coefficient of variation (Lim), since one of ordinary skill in the art would have recognized a sum of would yield to a composite coefficent, and in doing so would not have modified the operation of the device, thus yielding predictable results.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0152580) in view of Han et al. (US 2014/0055380), further in view of Lim et al. (US 2014/0251429).
As to Claim 4, Weaver et al. in view of Han et al. do not expressly disclose, but Lim et al. discloses: wherein each of a majority of the closed cells of the first mesh has a perimetral coefficient of variation of at least 0.02, the perimetral coefficient of variation being a standard 2Application No.:deviation of distances between adjacent vertices in a plurality of vertices of a closed cell divided by a mean of the distances (para.0092-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weaver et al. in view of Han et al., with the teachings of Lim et al., the motivation being to provide a conductive pattern with improved visibility (para.0088).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are allowed. Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest an electrically conductive first mesh repeating across the electrode to form a two-dimensional regular array of the first mesh, the first mesh comprising a plurality of conductive closed cells, each of a majority of the closed cells in the plurality of closed cells comprising a plurality of irregularly arranged vertices connecting a plurality of electrically conductive curved traces.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant argues “Action, Applicant respectflully disagrees with the Office Action's assertion that Weaver discloses an electrically conductive second mesh different from the first mesh and comprising a plurality of conductive closed cells, each closed cell comprising a plurality of vertices connecting a plurality of electrically conductive traces (Office Action, p. 2; emphasis added).  The Office Action refers to interior region 815 of FIG. 29, for example. However, the interior region 815 includes 
	The Examiner respectfully disagrees. Although Weaver et al. discloses in the interior region 815 (of Fig.29) as discontinuous micro-wires that follow a third pattern. Weaver et al. further discloses alternate configurations. As depicted in Fig.30b, the interior region 815b may include an island 819 formed of continuous micro-wires comprising a plurality of closed cells and is different from the continuous pattern 810b (para.0201). In fig.33, a pattern of continuous mesh cells along the central axis of electrode 817 is formed and comprises a plurality of closed cells and different from continuous pattern 810b (para.0221). 
	Applicant further argues “Furthermore, Weaver teaches away from replacing the interior region 815 with conductive closed cells as claimed since Weaver teaches that the purpose of the interior region is to provide a non-conductive region to increase the perviousness of the electrode to electric fields from an underlying electrode (see, e.g., paragraph [0194]) while establishing a uniform optical property (see, e.g., paragraph [0190]). Using conductive closed cells would have resulted in a conductive interior region contrary to Weaver's teaching of a non-conductive region for increased perviousness. The person of ordinary skill in the art would therefore have been led away from conductive closed cells as claimed. The remaining references do nothing to remedy these deficiencies of Weaver as applied to claim 1. Therefore, claim 1 is patentable over each combination of cited references.”
	The Examiner respectfully disagrees. Weaver discloses where the interior 815b may include an island 819 formed of continuous micro-wires (see Fig.30b- para.0201) and as depicted, comprises plurality of closed cells. Therefore, given the broadest reasonable interpretation of the claim in light of the specification, Weaver et al discloses the claim limitation as claimed.

Applicant’s arguments, filed 07/22/2021 with respect to Claim 13, have been fully considered and are persuasive.  The 103(a) of Claim 13 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627